COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                ORDER ON MOTION FOR EN BANC RECONSIDERATION



Case number: 01-12-00406-CV

Style: Woody K. Lesikar, Individually and as Trustee of the woody K. Lesikar Special Trust and
       as Trustee of the Woodrow V. Lesikar Family Trust, Appellants v. Carolyn Ann Lesikar
       Moon, Individually and as Trustee of the Carolyn Ann Lesikar Moon Special Trust,
       Appellees

Date motion filed:     October 8, 2014

Party filing motion:   Appellants


The Court having voted against rehearing en banc, it is ordered that the motion for rehearing en
banc is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp, Massengale,
Brown, and Huddle.




Date: December 4, 2014